Title: To Thomas Jefferson from Joseph Cabell Breckinridge, 19 November 1821
From: Breckinridge, Joseph Cabell
To: Jefferson, Thomas


Dear Sir,
Frankfort
Novr. 19. 1821.
If I had not experienced the effects of your candour and obliging indulgence on a former occasion, and on a subject connected with the memory of my father, I should feel an insuperable reluctance to trouble you with this letter.— A very brief narrative will explain its object.In the Richmond Enquirer of Septr. 4. in an editorial stricture on certain articles that had appeared in the National Intelligencer, the writer in support of his principles refers to the authority of your name and opinions, and expresses himself in the following words.“We protested against” putting Mr. J. forth as chief of a new party; and that the doctrine we held on the great question of supremacy in cases of collision between the two governments, was the doctrine of the old republican party, of Mr madisons report of ‘98. and of the Kentucky resolutions penned by Mr J. himself”Well knowing that the resolutions here alluded to, were introduced into the Legislature of Kentucky by my father as his own production,— I was greatly astonished by the assertion of the editor. Convinced as I am, that the mover of the resolutions would not have consented thus to appropriate the labours, even of his illustrious friend, I did believe the assertion to be untrue.To a man, the measure of whose fame and usefulness is full, an occurrence like the present may be regarded with indifference. But when you remember, that the providence of God arrested at an early period the auspicious career of him, whose loss I have cause so deeply to deplore—you will excuse—nay approve the sensibility which I feel on every subject connected with his just renown. If I am not deceived in the temper of the times, the day is at hand, when the struggle of ’98. is to be renewed with decisive characteristics of consolidating intent, and these states are to maintain a second contest, for the purity and extent of their ancient rights. At such a crisis, involving the safety and perpetuity of some of the most sacred principles of American freedom, the recollection of similar events—the corresponding sentiments and acts of departed patriots—will be revived with peculiar interest, and powerful effect: and I can distinctly perceive the value of your written declarations, to ensure justice to the memory of one, whom living, you largely contributed to exalt.Believing that I cannot give a better evidence of the sincerity and respect of the present application, than by omitting all formal & affected apologies for having made it, I hasten to assure you of my high consideration, and to offer you my sincerest wishes for your continued health & happiness.J. Cabell Breckinridge